department of the treasury internal_revenue_service te_ge eo examinations number release date date legend org name of organization num employer id number datel effective date org dear uil person to contact identification_number contact telephone number in reply refer to te_ge review staff ein num last date for filing a petition with the tax_court this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons exemption from income_tax is a matter of legislative grace and taxpayers have the burden of establishing their entitlement to exemptions sec_6033 requires organizations exempt from tax to keep such records and render such statements as are required by such rules and regulations as the secretary may prescribe sec_1_6033-2 h requires organizations exempt from tax to submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into the organization’s exempt status failed to comply with the advisory included in our prior examination letter regarding its filing requirement under sec_6033 you are not an educational or charitable_organization within the meaning of sec_1_501_c_3_-1 you have not been operated exclusively for an exempt_purpose as required by internal_revenue_code sec_501 sec_1_501_c_3_-1 you have not demonstrated that you primarily engage in activities which accomplish one or more of such exempt purposes specified in sec_501 as required by sec_1 c - c based upon the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code retroactively to datel contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by writing to internal_revenue_service local taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations department of the treasury internal_revenue_service washington dc tax_exempt_and_government_entities_division legend org name of organization num employer id number date’ effective date org date taxpayer_identification_number num form tax_year s ended person to contact id number contact number telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at irs local office if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation hosta a raminss marsha a ramirez director eo examinations enclosures publication publication report of examination form_4621 form 886-a form_6018 form 886-a explanation of items name of taxpayer org year ended schedule or exhibit no legend org name of org date1 date of incorporation date2 date of exemption founder name of founder issues whether org should remain tax exempt under sec_501 of the internal_revenue_code facts organization was incorporated in incorporated to operate an art gallery for the arts to provide professional and amateur artists the opportunity to exhibit perform and sell their work also to develop programs and activities that encourages visitors and patronage of the gallery and historic market org was issued form l-391 on date2 recognizing exemption from income_tax under sec_501 and sub sec_509 and sec_170 on date1 the organization was in org occupies the north hall of the market which is owned by the government and assigned by the division org has an art festival every saturday which allows local artists and crafters to showcase and sell their creations to the public the organization began to operate a sunday flea market however the resources to operate an art fair on both days of every weekend were not readily available and most of the local shops and farmers stalls that drew shoppers to the market were closed on sundays org entered into an agreement with the owner and sole_proprietor of a business to operate the flea market each sunday using org’s exterior grounds in return for of the gross revenues from dealer's stall rental and a stall location without charge owner agreed to manage all reservations define the space assignments create and implement selling policies coordinate with local police maintain the bookkeeping develop and place all advertising including the use of direct mail to promote the flea market it was also stipulated that payments to org would be made weekly an option to renew the agreement for future years was also included until have been oral between the parties income from the sunday flea market should be considered unrelated_business_income it was determined in the previous examination that the all renewal agreements department of the treasury - internal_revenue_service form 886-a form 886-a name of taxpayer org explanation of items schedule or exhibit no year ended org is operated by founder who is the executive director of the organization org continues to operate the festivals on saturdays and sundays and have the art exhibits throughout the year org continues to conduct the performances during the spring and - summer months org is performing activities within sec_501 of the internal_revenue_code but has failed to file applicable tax returns for more than three consecutive years law sec_501 of the internal_revenue_code provides for the exemption of organization which are organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_1_6001-1 of the regulations provides that except as provided in paragraph b of this section any person subject_to tax under subtitle a of the code including a qualified_state individual income_tax which is treated pursuant to sec_6361 as if it were imposed by chapter of subtitle a or any person required to file a return of information with respect to income shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information sec_1_6001-1 of the regulations addresses the retention of records the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law sec_6033 of the internal_revenue_code states that every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records rendered under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe except that in the discretion of the secretary any organization described in sec_401 a may be relieved from stating in its return any information which is reported in returns filed by the employer which established such organization sec_6104 provides that in case of any organization which is described in sec_501 and exempt from taxation under sec_501 or has applied under sec_508 for recognition as an organization described in sec_501 the secretary at such times and in such manner as he may by regulations prescribe shall notify the appropriate_state_officer of a refusal to recognized such organization as an organization described in section department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer org schedule or exhibit no year ended c or of operation of such organization in a manner which does not meet or no longer meets the requirements of its exemption rationale org is operating for c purposes by providing art exhibits dance recitals and other performances however org failed to maintain records to provide that the sunday operation of the flea market is promoting art awareness furthermore org was previously informed in an advisory letter of the returns required to be filed in order retain their tax-exempt status to date there is no indication that any returns have been filed by org conclusion org's tax-exempt status should be revoked for failure_to_file returns for more than three consecutive years department of the treasury - internal_revenue_service form 886-a
